Exhibit 23.1 Larry O'Donnell, CPA, P.C. Telephone (303) 745-4545 2228 South Fraser Street Fax (303) 369-9384 Unit I Email larryodonnellcpa@msn.com Aurora, Colorado80014 www.larryodonnellcpa.com CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM I consent to the incorporation of my report dated February 3, 2010 on the financial statements of Mountain Renewables, Inc. as of December 31, 2009 and for the period from inception (March 27, 2008) to December 31, 2009, which is included in this Form S-1 of Mountain Renewables, Inc. and to the reference to my Firm under the caption “Financial Statements” in the Form S-1. /s/ Larry O'Donnell, CPA, P.C. Larry O'Donnell, CPA, P.C. March 30, Aurora, Colorado
